Citation Nr: 0315356	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-11 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of cold weather injury of the lower extremities.


REPRESENTATION


Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination by the Columbia, South Carolina, 
Regional Office (RO).

In February 2000, the veteran requested an increased rating 
for his service-connected low back strain.  In August 2000, 
he was denied a higher rating.  A notice of disagreement was 
timely filed in September 2000 and a statement of the case 
was issued in October 2000.  A July 2001 rating action 
granted a higher rating for the back disorder; however, a 
substantive appeal was never received from the veteran.  
Although that issue was certified for appeal to the Board, it 
is not presently in appellate status, and will not be 
addressed in this decision.  


REMAND

In September 2000, the veteran submitted a request for a 
hearing before a Hearing Officer at the local VA office.  The 
veteran was notified by the RO that a hearing was scheduled 
for January 18, 2001.  However, of record is a Conference 
Report signed by a VA Decision Review Officer noting 
communication between himself and the veteran's 
representative on January 16, 2001 which was to the effect 
that "It was agreed after review of the available evidence 
that it would not be necessary for the veteran to come to the 
regional office for a conference at this time (emphasis 
added)."  The report did not indicate that the hearing 
request was being withdrawn.  A review of the record shows 
that a hearing was never scheduled.  Therefore, the veteran's 
request for the opportunity to provide oral testimony before 
a local Hearing Officer remains outstanding.  As an appellant 
is entitled to a hearing if one is requested, further 
development is warranted.  38 C.F.R. § 20.700 (2002).

The RO should schedule the veteran for a personal hearing at 
the earliest opportunity, and he must be notified of the 
date, time, and location of the hearing.  In the alternative, 
a signed statement from the veteran clearly indicating his 
desire to withdraw his hearing request must be obtained and 
added to the claims file.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran to 
ascertain whether he desires a hearing at 
the RO.  If the response is in the 
affirmative, the RO should schedule the 
veteran for a hearing before the Hearing 
Officer in accordance with applicable 
procedures with appropriate notification 
to the veteran and his representative, 
Veterans of Foreign Wars of the United 
States.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record.

2.  The RO should again review the 
record.  Any additional evidence 
submitted and not previously considered, 
should also be reviewed.  If, as a result 
of this review, the RO determines that 
additional evidence is needed the RO 
should arrange for any such further 
development of the claim that may be 
warranted.  If the benefit sought on 
appeal remains denied the veteran and his 
representative should each be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC must contain a 
discussion of the evidence and relevant 
information, any applicable laws and 
regulations not previously provided, and 
adequate reasons for the determination.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




